DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/8/2021.
Applicant's election with traverse of species, Group II, in the reply filed on 9/8/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner.  This is not found persuasive because, first, the search required for the elected species would not necessarily include a search for the unelected species since there are structural differences between the species which could necessitate additional search, such the plurality of teeth. Second, examination is not limited simply to search.  In addition to the search, much of the examination is devoted to determining patentability of the claims.  Said determination requires the formulation of rejections and responding to applicant's argument with regard to same.  The additional search and the determination of patentability for multiple, patentably distinct species would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090145506, Queau et al.
	In regards to claim 13, in Figure 3 and paragraphs detailing said figure, Queau et al disclose a fluid system, comprising: an outer assembly comprising: a rigid first outer ferrule (24), comprising: a first plurality of teeth (30a, 30b), each of the first plurality of teeth including a first aperture (31); and a first flow channel, disposed between two of the first plurality of teeth; a rigid second outer ferrule (not shown but implied); and a flexible outer hose (11), coupled to the first outer ferrule and the second outer ferrule and configured to surround a flexible inner hose.
In regards to claim 15, in Figure 3 and paragraphs detailing said figure, Queau et al disclose an inner assembly comprising: a rigid first inner ferrule (16), comprising: a rigid second inner ferrule (not shown but implied); and the flexible inner hose (10), coupled to the first inner ferrule and the second inner ferrule.
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 14 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679